NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3 – 6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter. 
Applicant’s arguments, see particularly pages 4 – 5, filed February 2nd, 2021, with respect to the 35 U.S.C. 103 rejection in view of Takemura, Ye, and Klinkau have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Applicant avers where the deforming pad of Ye is disclosed on the lower mold, rather than the upper mold as claimed. Takemura discloses the insulating pad on the upper mold. Examiner agrees that it would not be obvious to modify both the properties of Takemura’s insulating layer and the position of Ye’s deforming pad to meet the claimed limitation:
“an intervening pad configured to intervene between the upper mold and the target object, wherein the intervening pad includes: 
a deforming layer configured to flexibly deform according to a shape of the target object; and 
a heat insulating layer configured to intervene between the deforming layer and the target object and thermally insulate the target object from the deforming layer.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN T WILLETT whose telephone number is (469)295-9166.  The examiner can normally be reached on Monday - Friday: 730AM - 4PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.T.W./Examiner, Art Unit 1747                                                                                                                                                                                                        



/ROBERT C DYE/Primary Examiner, Art Unit 1749